              Case 1:20-po-00014-SAB Document 11 Filed 10/23/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00014-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.                                                 WITHOUT PREJUDICE
13   SHANA Y. HER,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and
                                                    th
20 moves to vacate the Motions Hearing on October 28 , 2020 at 11:00am and vacate the trial date of

21 November 6th, 2020 at 8:30am.

22
     DATED: October 22, 2020                              Respectfully submitted,
23
                                                          McGREGOR W. SCOTT
24                                                        United States Attorney

25                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
26                                                        Special Assistant U.S. Attorney

27

28
                                                         1
29

30
              Case 1:20-po-00014-SAB Document 11 Filed 10/23/20 Page 2 of 2



 1

 2

 3                                               ORDER

 4          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice
 5 and the Motions Hearing on October 28th, 2020 at 11:00am, as well as the trial date of November 6th,

 6 2020 at 8:30am are vacated.

 7

 8 IT IS SO ORDERED.
 9 Dated:     October 22, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
